DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-5 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 10/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/637,731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
	The claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as stated in the non-final rejection dated 07/25/2022.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
On pages 4-5 of the Applicant’s Remarks, the Applicant argues the rejection of claim 4, specifically the limitation, “a first optical member that guides the emitted light to the irradiation device by guiding incident light in a direction according to a wavelength thereof.”
	However, the Examiner respectfully disagrees with the Applicant’s Remarks. Akiyama [US 2017/0261612 A1] discloses that the multi-wavelength pulse light source 21 generates a plurality of light pulses of different wavelengths in beam form and repeats a cycle in which a light pulse is generated while sequentially changing the wavelength of the light pulse [See Akiyama, 0027]. Also, it is assumed herein that the multi-wavelength pulse light source 21 generates light pulse beams of three wavelengths λ1, λ2, and λ3 in the above-described cycle [See Akiyama, 0027]. The scan device 22 emits successively light pulse beams incident from the multi-wavelength pulse light source 21 while changing an emission direction, that is, performs scanning using the light pulse beam [See Akiyama, 0028]. The scan device 22 is realized, for example, by a scanning mirror or the like, and performs two-dimensional scanning in this case, but may perform one-dimensional scanning [See Akiyama, 0028]. In consideration of the frame rate of a distance image, the scanning mirror is preferably realized by a microelectromechanical systems (MEMS) mirror, but may be realized, for example, by a multi-planar high-speed rotating polygon mirror [See Akiyama, 0028].

    PNG
    media_image1.png
    405
    681
    media_image1.png
    Greyscale

As illustrated in FIG. 3, a light pulse beam is generated so that the light pulse beam emitted from the scan device 22 is emitted in each of emission directions φ1, φ2, φ3, φ4, . . .  [See Akiyama, 0029]. In other words, the light pulse beam is emitted in each of the directions φ1, φ2, φ3, φ4, . . . [See Akiyama, 0029]. As described above, light pulse beams of thee wavelengths λ1, λ2, and λ3 are generated in a cycle, and therefore, when the emission direction is φ1, a light pulse beam of a wavelength λ1 is emitted, when the emission direction is φ2, a light pulse beam of a wavelength λ2 is emitted, . . . , and when the emission direction is φ6, a light pulse beam of a wavelength λ3 is emitted [See Akiyama, 0029].

    PNG
    media_image2.png
    656
    385
    media_image2.png
    Greyscale

FIG. 5 is a diagram illustrating a configuration of a laser distance measuring device 300 according to a second embodiment [See Akiyama, 0038]. The laser distance measuring device 300 according to the second embodiment includes a light projection unit 50 that emits a light pulse beam and a light receiving unit 60 that receives scattered light or echo which is the light pulse beam reflected by a target [See Akiyama, 0039]. The light projection unit 50 includes a wavelength variable laser 51, a single mode optical fiber 52, an Er-doped optical fiber amplifier (EDFA) 53, a collimate lens 54, a two-dimensional MEMS scanner 55, a light projection lens 56, and a control and drive circuit 57 [See Akiyama, 0039]. The wavelength variable laser 51 selectively generates pulses of eight wavelengths in a C band of the optical fiber communication, which are arranged at 1.6 nm intervals, centering around 1550 nm [See Akiyama, 0041]. The two-dimensional MEMS scanner 55 outputs a signal indicating the rotation position of the MEMS scanner 55, that is, the emission (reflection) direction of the light pulse beam to the control and drive circuit 57 [See Akiyama, 0042]. A light projection lens 56 causes a light pulse beam from the two-dimensional MEMS scanner 55 to be projected in beam form in a detection angle range [See Akiyama, 0042]. The detection angle range is, for example, ±15 degrees [See Akiyama, 0042]. 
Therefore, Akiyama discloses that the light pulse beams of different wavelengths are emitted in different emission directions by the scan device which can be a scanning mirror (MEMS mirror). Further, in the second embodiment, it can be seen that the two-dimensional MEMS scanner rotates the emission direction of the light pulse beam and the light from the two-dimensional MEMS scanner is sent to the light projection lens to be projected toward the object/target at a detection angle range.
On pages 5-6 of the Applicant’s Remarks, the Applicant argues the rejection of claim 1, specifically the limitation, “a first optical member that guides the emitted light to the irradiation device and guides the reflected light to the light receiving unit by guiding incident light in a direction according to a wavelength thereof.”  Further, on page 6 of the Applicant’s Remarks, the Applicant argues that there is no motivation or suggestion in the references or elsewhere to urge the combination as alleged by the Examiner.
However, the Examiner respectfully disagrees with the Applicant’s Remarks. Akiyama [US 2017/0261612 A1] discloses that the light pulse beams of different wavelengths are emitted in different emission directions by the scan device which can be a scanning mirror (MEMS mirror). Further, in the second embodiment, it can be seen that the two-dimensional MEMS scanner rotates the emission direction of the light pulse beam and the light from the two-dimensional MEMS scanner is sent to the light projection lens to be projected toward the object/target at a detection angle range [See Akiyama, 0027-0029, 0038, 0039, and 0042].
Although Akiyama does not disclose that the light projection lens and the wavelength separation mechanism are contained in a single device/unit, it is known to one ordinary skill in the art that putting together known elements with other elements in one machine does not produce a new or different function. Therefore, it is not a novel or new function to have in a single device act as the lens and separation mechanism performing the function(s). 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention. The claimed invention in Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969) was a paving machine which combined several well-known elements onto a single chassis. The Court found that the operation of the heater was in no way dependent on the operation of the other equipment, and that a separate heater could also be used in conjunction with a standard paving machine to achieve the same results. The Court concluded that “[t]he convenience of putting the burner together with the other elements in one machine, though perhaps a matter of great convenience, did not produce a ‘new’ or ‘different function’” and that to those skilled in the art the use of the old elements in combination would have been obvious. Id. at 60, 163 USPQ at 674. 
SAKIMURA et al. (Hereafter, “Sakimura”) [US 2016/0291137 A1] discloses a laser radar device that emits a laser light into the air, receives a scattered light of that laser light which is scattered by a target, and extracts information about the target from the scattered light [See Sakimura, 0001].

    PNG
    media_image3.png
    488
    773
    media_image3.png
    Greyscale

	As can be seen in Fig. 1, the transmission and reception optical system 8 emits the first composite light which has passed through the optical circulator 7, as a transmission light, toward a target (an aerosol) via the diffraction grating 9, and receives scattered lights of those transmission lights, which are scattered by the target, via the diffraction grating 9 [See Sakimura, 0046 and Fig. 1]. The diffraction grating 9 is an optical element that diffracts each laser light incident thereupon to emit that laser light toward a specific direction according to the angle and the frequency of the laser light [See Sakimura, 0048]. The transmission light from the transmission and reception optical system 8 is the one into which the transmission seed lights having different frequencies are combined, and the lights diffracted by the diffraction grating 9 are emitted at different angles (toward the directions of transmission lights 101a and 101b) respectively [See Sakimura, 0048]. When lights scattered by this aerosol are then incident upon the diffraction grating 9, the lights return to the transmission and reception optical system 8 reversibly, and the transmission and reception optical system 8 receives these scattered lights and outputs the lights to the optical circulator 7 [See Sakimura, 0072]. By using the diffraction grating 9 in the above-mentioned way, the propagation angles of the laser lights can be varied according to their frequencies, and the laser lights can be transmitted and received to and from the two different sight line directions [See Sakimura, 0073]. 
Thus, Sakimura discloses that it is known in the art to have a singular element (i.e., diffraction grating) that can be used for the directing of the different frequencies of the laser light to different directions and the reception of the light varying based on the frequencies of the lights.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akiyama with the use of a single diffraction grating for the transmission and reception of the light as taught by Sakimura. The motivation behind this modification would have been to improve the transmission and reception of the light from a target in order to extract information about the target from the scattered light [See Sakimura].
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, references are in the same field of light emission and reception systems. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system as taught by Akiyama with the use of a single diffraction grating for the transmission and reception of the light as taught by Sakimura. “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
On pages 5-6 of the Applicant’s Remarks, the Applicant argues absent impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As can be seen in the response to the arguments against claim 1, the combination of Akiyama and Sakimura would have found the claim limitations obvious.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama [US 2017/0261612 A1].
In regards to claim 4, Akiyama discloses ([0025] an optical distance measuring system) comprising: a light source that emits emitting light ([0027] The multi-wavelength pulse light source 21 generates a plurality of light pulses of different wavelengths in beam form and repeats a cycle in which a light pulse is generated while sequentially changing the wavelength of the light pulse. [0041] The wavelength variable laser 51 selectively generates pulses of eight wavelengths in a C band of the optical fiber communication, which are arranged at 1.6 nm intervals, centering around 1550 nm.); an irradiation device that is driven mechanically and irradiates the emitted light toward a predetermined range ([0042] A light projection lens 56 causes a light pulse beam from the two-dimensional MEMS scanner 55 to be projected in beam form in a detection angle range. The detection angle range is, for example, ±15 degrees.); 4a light receiving unit that receives reflected light reflected from an object by the emitted light irradiated by the irradiation device ([0030] The wavelength-selectable light receiver 23 receives an incident light pulse beam and generates a light receiving signal for each of different wavelengths. [0043] The avalanche photodiodes (APD) 63-1 to 63-8 are light receiving elements which have high speed response performance and each generate a light receiving pulse in accordance with the corresponding one of the light pulse beams of the eight wavelengths λ1 to λ8 transmitted through the dielectric multilayer film filters 62-1 to 62-8, respectively.); a first optical member that guides the emitted light to the irradiation device by guiding incident light in a direction according to a wavelength thereof ([0028] The scan device 22 emits successively light pulse beams incident from the multi-wavelength pulse light source 21 while changing an emission direction, that is, performs scanning using the light pulse beam. The scan device 22 is realized, for example, by a scanning mirror or the like, and performs two-dimensional scanning in this case, but may perform one-dimensional scanning. In consideration of the frame rate of a distance image, the scanning mirror is preferably realized by a microelectromechanical systems (MEMS) mirror, but may be realized, for example, by a multi-planar high-speed rotating polygon mirror. [0042] The light pulse output by the EDFA 53 is transformed to a parallel light pulse by the collimate lens 54. The two-dimensional MEMS scanner 55 includes an MEMS mirror that rotates around two axes and causes a reflection direction to change such that a light pulse beam from the collimate lens 54 is two-dimensionally scanned.), and a second optical member that guides the reflected light reflected from the object to the light receiving unit by guiding the reflected light in a direction according to a wavelength thereof ([0030] The wavelength-selectable light receiver 23 receives an incident light pulse beam and generates a light receiving signal for each of different wavelengths. Therefore, the wavelength-selectable light receiver 23 includes a wavelength separation mechanism that separates light pulse beams for each wavelength (each of the three wavelengths λ1, λ2, and λ3 in this case) and a plurality of wavelength corresponding light receivers each of which generates a light receiving pulse signal in accordance with a separated pulse beam. The wavelength separation mechanism separates light pulse beams using a multi-layer thin film filter and also may separate light pulse beams using an optical diffraction grating or the like. [0043] The lenses 61-1 to 61-8 condense scattered light or echo from a target within the detection angle range on light receiving surfaces of the avalanche photodiodes (APDs) 63-1 to 63-8 via the dielectric multilayer filters 62-1 to 62-8. The dielectric multilayer filters 62-1 to 62-8 each have a corresponding one of transmission wavelength band of ±0.4 nm centering around the corresponding one of the above-described eight wavelengths λ1 to λ8. By the dielectric multilayer filters 62-1 to 62-8 each of the light pulse beams having the corresponding one of the eight wavelengths λ1 to λ8 is obtained.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Akiyama to incorporate the specific detailed features and configurations of the laser distance measuring device in the second embodiment with the first embodiment of the optical distance measuring system [Official Notice].

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of SAKIMURA et al. (Hereafter, “Sakimura”) [US 2016/0291137 A1].
In regards to claim 1, Akiyama discloses an optical device ([0025] an optical distance measuring system) comprising: a light source that emits emitting light ([0027] The multi-wavelength pulse light source 21 generates a plurality of light pulses of different wavelengths in beam form and repeats a cycle in which a light pulse is generated while sequentially changing the wavelength of the light pulse.); an irradiation device that is driven mechanically and irradiates the emitted light toward a predetermined range ([0028] The scan device 22 emits successively light pulse beams incident from the multi-wavelength pulse light source 21 while changing an emission direction, that is, performs scanning using the light pulse beam. The scan device 22 is realized, for example, by a scanning mirror or the like, and performs two-dimensional scanning in this case, but may perform one-dimensional scanning. In consideration of the frame rate of a distance image, the scanning mirror is preferably realized by a microelectromechanical systems (MEMS) mirror, but may be realized, for example, by a multi-planar high-speed rotating polygon mirror.); a light receiving unit that receives reflected light reflected from an object by the emitted light irradiated by the irradiation device ([0030] The wavelength-selectable light receiver 23 receives an incident light pulse beam and generates a light receiving signal for each of different wavelengths.); and a first optical member that guides the emitted light to the irradiation device ([0042] The light pulse output by the EDFA 53 is transformed to a parallel light pulse by the collimate lens 54. The two-dimensional MEMS scanner 55 includes an MEMS mirror that rotates around two axes and causes a reflection direction to change such that a light pulse beam from the collimate lens 54 is two-dimensionally scanned.) and guides the reflected light to the light receiving unit by guiding incident light in a direction according to a wavelength thereof ([0030] The wavelength-selectable light receiver 23 receives an incident light pulse beam and generates a light receiving signal for each of different wavelengths. Therefore, the wavelength-selectable light receiver 23 includes a wavelength separation mechanism that separates light pulse beams for each wavelength (each of the three wavelengths λ1, λ2, and λ3 in this case) and a plurality of wavelength corresponding light receivers each of which generates a light receiving pulse signal in accordance with a separated pulse beam. The wavelength separation mechanism separates light pulse beams using a multi-layer thin film filter and also may separate light pulse beams using an optical diffraction grating or the like.).  
Akiyama fails to disclose that the optical member is a single optical member. 
However, Sakimura discloses a first optical member that guides the emitted light to the irradiation device and guides the reflected light to the light receiving unit by guiding incident light in a direction according to a wavelength thereof ([0046] The transmission and reception optical system 8 emits the first composite light which has passed through the optical circulator 7, as a transmission light, toward a target (an aerosol) via the diffraction grating 9, and receives scattered lights of those transmission lights, which are scattered by the target, via the diffraction grating 9. [0048] The diffraction grating 9 is an optical element that diffracts each laser light incident thereupon to emit that laser light toward a specific direction according to the angle and the frequency of the laser light. The transmission light from the transmission and reception optical system 8 is the one into which the transmission seed lights having different frequencies are combined, and the lights diffracted by the diffraction grating 9 are emitted at different angles (toward the directions of transmission lights 101a and 101b) respectively.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akiyama with the use of a single diffraction grating for the transmission and reception of the light as taught by Sakimura. The motivation behind this modification would have been to improve the transmission and reception of the light from a target in order to extract information about the target from the scattered light [See Sakimura].

In regards to claim 2, the limitations of claim 1 have been addressed. Akiyama discloses wherein the first optical member is disposed on an optical path of the emitted light from the light source to the irradiation device ([0042] The light pulse output by the EDFA 53 is transformed to a parallel light pulse by the collimate lens 54. The two-dimensional MEMS scanner 55 includes an MEMS mirror that rotates around two axes and causes a reflection direction to change such that a light pulse beam from the collimate lens 54 is two-dimensionally scanned.).

In regards to claim 3, the limitations of claim 1 have been addressed. Akiyama fails to explicitly disclose wherein an optical path through which the reflected light enters the first optical member and an optical path through which the emitted light is guided by the first optical member are the same.
Sakimura discloses wherein an optical path through which the reflected light enters the first optical member and an optical path through which the emitted light is guided by the first optical member are the same ([Fig. 1 and 0046] The transmission and reception optical system 8 emits the first composite light which has passed through the optical circulator 7, as a transmission light, toward a target (an aerosol) via the diffraction grating 9, and receives scattered lights of those transmission lights, which are scattered by the target, via the diffraction grating 9. [0048] The diffraction grating 9 is an optical element that diffracts each laser light incident thereupon to emit that laser light toward a specific direction according to the angle and the frequency of the laser light. The transmission light from the transmission and reception optical system 8 is the one into which the transmission seed lights having different frequencies are combined, and the lights diffracted by the diffraction grating 9 are emitted at different angles (toward the directions of transmission lights 101a and 101b) respectively.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akiyama with the use of a single diffraction grating for the transmission and reception of the light as taught by Sakimura. The motivation behind this modification would have been to improve the transmission and reception of the light from a target in order to extract information about the target from the scattered light [See Sakimura].

In regards to claim 5, Akiyama discloses a distance measuring device ([0025] an optical distance measuring system) having the optical device of claim 1 [See rejection to claim 1 above], wherein the distance measuring device measures a distance to the object based on a time required from emission of the emitted light to reception of the emitted light by the light receiving unit ([0037] The control calculator 24 detects a time difference between a time of generation of a light pulse of a wavelength and a time of generation of a corresponding light receiving signal for each direction and calculates a distance to a target in each direction from the detected time difference in a similar way illustrated in FIG. 1 and FIG. 2.).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482